Citation Nr: 1208658	
Decision Date: 03/07/12    Archive Date: 03/19/12	

DOCKET NO.  08-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of left cerebrovascular accident.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from July 1983 to March 2002 has been documented.  Additional active service and over 15 years of inactive service are indicated in the Veteran's DD Form 214.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Huntington, West Virginia.  

The issue of the Veteran's entitlement to service connection for a bilateral shoulder disability has not been developed for the Board's review at this time.  A review of the record reflects that by rating decision dated in May 2009, service connection for degenerative arthritis of the shoulders, to include neck pain, was denied.  The Veteran was provided with notice of the denial action by communication dated in May 2009.  Should the Veteran and his representative wish to reopen a claim of service connection for a bilateral shoulder disability, they should contact the RO.  

Additionally, in his February 2012 informal hearing presentation, the Veteran's accredited representative states that the Veteran has hypertension that appears to have been first diagnosed and treated while on active duty.  The representative asks that this matter be referred "for service connection and rating."  This matter is referred to the RO for consideration.

The issues of entitlement to increased ratings for the Veteran's coronary artery disease and residuals of left cerebrovascular accident are REMANDED by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The most recent medical evidence of record dates from 2008.  The Veteran was last accorded a rating examination with regard to the disabilities at issue in December 2007.  He and his representative have essentially indicated that the disabilities at issue have worsened in the past several years.  In order to effectively evaluate the issues, more recent, objective characterization of the disabilities at issue and the associated symptomatology is required.  See Francisco v. Brown, 7 Vet. App. 55 (1994) (where the Veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since the previous examination).

The record reflects that at the time of the December 2007 rating examination with regard to the coronary artery disease, it was recommended that the Veteran be followed up with his cardiologist at Fort Detrick in Maryland.  The Veteran stated he would talk to his primary care provider.  However, no records from Fort Detrick or the primary care provider are in the claims file.  With regard to the left cerebral vascular accident, although it was stated at the time of the 2007 examination there was no recognizable residual weakness, notation was made of occasional speech "stumbling" in pronunciation and enunciation.  

In view of the foregoing, the appeal is REMANDED for the following actions:

1.  The Veteran should be asked to identify all VA and non-VA health-care providers who have treated him for the disabilities at issue in the past several years and who might have treatment records available.  The Veteran should provide any necessary authorization to enable VA to obtain all pertinent private medical records should any be indicated.  All responses/records received should be associated with his claims file.  If any records sought are not obtained, the Veteran and his representative should be notified of any unsuccessful attempts.  

2.  The Veteran should be accorded an examination by a physician with appropriate expertise to ascertain the current severity and manifestations of his service-connected coronary artery disease.  All necessary testing and evaluation deemed advisable should be accomplished.  The examiner should comment on the current level of occupational impairment due to the service-connected coronary artery disease.  The entire claims file should be made available to the examiner for review in connection with the examination and this should be so indicated in the examination report. 

3.  The Veteran should be accorded an examination by a physician with appropriate expertise in the cerebral vascular disorders for the purpose of ascertaining the current severity and manifestations of the service-connected residuals of left cerebrovascular accident.  Any necessary testing should be accomplished and the examiner should review the results of any testing prior to completion of his or her examination report.  The examiner should comment on the Veteran's current level of social and occupational impairment attributable to the service-connected stroke residuals.  The claims file should be made available to the examiner for review in connection with the examination and he or she should so indicate in the examination report.  

4.  Following completion of the above, the RO should readjudicate the issues of entitlement to increased ratings for coronary artery disease and for residuals of a stroke.  Consideration must be given to all additional evidence received since issuance of the most recent supplemental statement of the case in 2009.  If any benefit sought is not granted to the Veteran's satisfaction, he should be issued a supplemental statement of the case and be afforded the appropriate opportunity for response.  Then, the case should be returned to the Board for further consideration, if otherwise in order.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate fully in the development of his case, and that the consequences of failure to report for a scheduled VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2011).  By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

